Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Continuity/Reexam Information for 16/939893 
    
        
            
                                
            
        
    

Parent Data16939893, filed 07/27/2020 is a continuation of 16426442, filed 05/30/2019 ,now U.S. Patent #10766920 16426442 is a continuation of 15285287, filed 10/04/2016 ,now U.S. Patent #10344048 and having 1 RCE-type filing therein15285287 is a continuation of 13364191, filed 02/01/2012 ,now U.S. Patent #9493503 and having 1 RCE-type filing therein13364191 Claims Priority from Provisional Application 61438945, filed 02/02/2011.






Election/Restriction




Status of the claims


Claims 1-3, 5-9, 11, 12, 14, 16-20, 42, 45 and 46 are pending.
Amendments in claims filed on 10/01/2020 are entered. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-3, 5-9, 11, 12, 14, 16-20, 42, and 46 are drawn to a compound for formula I as follows: 
    PNG
    media_image1.png
    656
    658
    media_image1.png
    Greyscale


Group II, claim 45 is drawn to method of treating colorectal cancer, liver cancer, lung cancer, breast cancer, oral cancer, pancreatic cancer, ovarian cancer, or prostate cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.
.
The inventions are independent or distinct, each from the other because: Inventions of group I and II are directed to related product and method of use.  They require different searches and consideration. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions are independent or distinct, each from the other because: Inventions of group I and group II are directed to relate various methods of use.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Claims are drawn to steroidal lactone for treatment includes large number of compounds drawn to compounds and methods of treatments.   There is a search and examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classification, databases, or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species as cited below. The species are independent or distinct because they do not have a common core along with other differences.  In addition, these species are not obvious v5ariants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic. 1-3, 5-9, 11, 12, 14, 16-19, 42, and 46
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
For election, Applicant should elect one group and from the elected group one specific compound as species one specific method for treatment.  Specific diseases are listed in claim disclosed in specification.
Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification. Specific cancers for t are listed in claim 45. 

Election of species

Applicants should elect one group and one specific species from the elected group.  .For example one specific compound which will be used to treat one specific disease should be elected.   Applicant should provide the structure of the compound with the election. 
  
Species of the disease

	As in instant claim 45, Applicants should elect one specific cancer as species selected from colorectal cancer, liver cancer, lung cancer, breast cancer, oral cancer, pancreatic cancer, ovarian cancer, or prostate cancer. (Claim 45).
Species of the Compound

    PNG
    media_image2.png
    401
    484
    media_image2.png
    Greyscale

All species are not drawn. Species are listed in claim 20.
	   Applicant should show the support of the elected species in the specification. 
In case Applicants elect group is method of treating disease than Applicant should elect one specific disease which will be treated by one specific compound or its salt. 
Applicants should show the support of the elected invention in original specification.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Telephonic Restriction

Due to the complexity of the invention, no telephone call was made to request an oral election to the above restriction requirement. It was decided to send in writing. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SABIHA N QAZI/Primary Examiner, Art Unit 1628